Citation Nr: 1613661	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-31 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for a back condition, prior to June 25, 2015.

2.  Entitlement to an increased disability rating in excess of 40 percent for a back condition, from June 25, 2015.

3.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy.

4.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to November 1978 and from November 1984 to August 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This case was previously before the Board in May 2015 and November 2015 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).  The Board notes that in August 2015, the AOJ issued a rating decision which granted an increased rating for the Veteran's service-connected back condition, assigning a 40 percent rating from June 25, 2015.  Additionally, the AOJ granted service connection for right and left lower extremity radiculopathy, assigning 10 percent ratings from June 25, 2015.  The RO explained that the radiculopathy affecting the Veteran's lower extremities was due to his service-connected back disability.  

The Veteran did not file any document with VA expressing disagreement with the August 2015 decision.  However, the radiculopathy is a manifestation of the Veteran's service-connected low back disabilities.  When the Veteran disagreed with the amount of compensation awarded for his low back condition, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back condition.  See AB v. Brown, 6 Vet App 35 (1993).  

FINDINGS OF FACT

1.  Prior to June 25, 2015, the Veteran's back condition was manifested by forward flexion to 45 degrees.  It was not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or symptomatology resulting in incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during a 12 month period.

2.  From June 25, 2015, the Veteran's back condition was manifested by forward flexion to 30 degrees.  It was not manifested by unfavorable ankylosis of the entire thoracolumbar spine; or symptomatology resulting in incapacitating episodes having a total duration of at least six weeks during the past 12 months.

3.  From June 25, 2015, the Veteran's bilateral lower extremity radiculopathy was manifested by mild incomplete paralysis.  It was not manifested by moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  Prior to June 25, 2015, the criteria for a disability rating in excess of 20 percent for the service-connected back condition have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2015).

2.  From June 25, 2015, the criteria for a disability rating in excess of 40 percent for the service-connected back condition have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2015).

3.  The criteria for an initial disability rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.124a, DC 8520 (2015).

4.  The criteria for an initial disability rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.124a, DC 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

In this case, VCAA notice letters were sent to the Veteran in September 2011 and November 2015.  These letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in September 2013 and supplemental statements of the case (SSOCs) in August 2015 and December 2015.  So, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions.  The Board notes that in a May 2015 remand, the AOJ was ordered to obtain from the Social Security Administration (SSA) any medical records or determinations on claims for disability benefits for the Veteran.  In an August 2015 letter, the Veteran was notified that the SSA had no medical records associated with him.  Otherwise, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to determine the current nature, extent, and severity of his back condition and bilateral lower extremity radiculopathy in October 2011 and June 2015.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Stegall Analysis

As previously noted, the Board remanded this case for further development in May 2015 and November 2015.  The Board specifically instructed the RO to obtain all VA treatment and SSA records, send the Veteran a letter requesting that he provide sufficient information and authorization for any additional private treatment records; to schedule the Veteran for an examination to determine the current nature, extent, and severity of his back condition; and to readjudicate the claims on appeal.  Subsequently, all outstanding VA and private records were obtained and associated with the claims folder and the Veteran was afforded an examination to determine the current nature, extent, and severity of his back condition in June 2015.  Additionally, the AOJ attempted to obtain the Veteran's SSA records, but the SSA indicated in August 2015 that it had no medical records belonging to the Veteran. Thereafter, the Veteran's claims were readjudicated in August 2015 and December 2015 SSOCs.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

III.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2015).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

Back Condition

The Veteran's service-connected back condition is rated at 20 percent, prior to June 25, 2015, and at 40 percent thereafter, according to the General Rating Formula, which contemplates diseases and injuries of the spine.  38 C.F.R. § 4.71a (2015).

The Veteran asserts that his back condition warrants ratings higher than 20 percent, prior to June 25, 2015, and 40 percent thereafter.  Based on the competent medical evidence of record, the Board finds that increased disability ratings are not warranted either prior to June 25, 2015 or afterwards.

The Veteran's back condition may be rated pursuant to the General Rating Formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5243.  Id.

The minimum 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  Id.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

The maximum 100 percent rating is warranted for with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine.  Id.

The notes applicable to the General Formula are as follows: 

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating IVDS, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrant a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a rating of 60 percent.  Id.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Note (2): If intervertebral disk syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Prior to June 25, 2015

In an October 2011 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with degenerative joint disease (DJD) of the lumbar spine.  The Veteran reported that when getting out of bed, he experienced a dull achy pain from the lumbar spine down his back into the front and back of both legs and down his lower extremities into his feet.  He stated that the pain was about a six to seven out of ten.  The Veteran reported that he had morning stiffness that decreased with activity after about two hours.  He noted that his pain was daily, constant, and unremitting.  The Veteran reported that he had no incapacitating episodes in the past 12 months.  He noted that he experienced no flare-ups which impacted the function of his thoracolumbar spine.  

Range of motion results were forward flexion to 45 degrees with no objective evidence of painful motion, extension to 10 degrees with no objective evidence of painful motion, right and left lateral flexion to 15 degrees with no objective evidence of painful motion, and right and left lateral rotation to 15 degrees with no objective evidence of painful motion.  The examiner noted that Waddell's sign was positive but that after performing repetitive-use testing, the Veteran had no additional limitation in range of motion.  The Veteran's functional loss and/or impairment of the thoracolumbar spine consisted of less movement than normal.  He had no localized tenderness or pain to palpation but had guarding and or muscle spasm which did not result in an abnormal gait or spinal contour.  Hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension were all normal on both the right and left sides.  

The Veteran had no muscle atrophy, and his reflex and sensory examinations were normal.  Straight leg testing was negative and the Veteran had no objective radicular pain or any others signs or symptoms due to radiculopathy.  He had no other neurologic abnormalities and did not have intervertebral disc syndrome (IVDS).  The examiner noted that the Veteran used no assistive devices as a normal mode of locomotion.  There was no functional impairment of the Veteran's thoracolumbar spine of such an extreme that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran had no scars related to his thoracolumbar spine.

The examiner noted that the Veteran's thoracolumbar spine would impact his ability to work but noted that he was currently laid off as a day laborer.  The Veteran would be restricted to 40 pounds chronically and limited to intermittent 50 pounds.  The examiner further noted that the Veteran still accomplished yard and house work but did not sweep due to back pain.

In a March 2013 MRI of the Veteran's thoracolumbar spine, the results revealed that the Veteran's lumbar spine was abnormal and he had degenerative disc disease (DDD).  L5-S1 had disc space narrowing with mild bilateral foraminal stenosis, diffuse disc bulge with no central stenosis.  L4-5 had diffuse disc bulge, hypertrophic facets, epidural lipomatosis, and mild central stenosis.  L3-4 had diffuse disc bulge with small central protrusion, hypertrophic facets, epidural lipomatosis, and mild central stenosis.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the previously assigned 20 percent rating for a low back condition, to include DJD, is appropriate prior to June 25, 2015.  38 C.F.R. § 4.7 (2015).

Based on the evidence of record, at no point prior to June 25, 2015 did the Veteran qualify for a higher 40 percent rating.  The Veteran's forward flexion of the thoracolumbar spine was to 45 degrees.  He did not have forward flexion of the thoracolumbar spine less than 30 degrees or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5242 (2015).  Thus, the criteria for a higher rating of 40 percent have not been met.  Id.

Additionally, the Veteran does not qualify for a 40 percent rating for IVDS.  He does not have incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2015).

Consideration of a higher rating for functional loss, to include during flare-ups, due to these factors accordingly is warranted for DCs predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2015).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2015) concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups have been considered in the above analysis.  See Deluca v. Brown, 8 Vet. App. 202, 206-08 (1995), 38 C.F.R. § 4.71a, DC 5242 (2014).  Here, as the motion shown on the October 2011 VA examination was not accompanied by pain, the DeLuca factors do not support a higher rating prior to June 25, 2015.

From June 25, 2015

In a June 2015 C&P examination report, the Veteran was diagnosed with degenerative arthritis of the spine, DDD lumbar spine.  The Veteran reported that his back condition had worsened.  He noted daily discomfort over the lumbar spine and left paraspinal area.  He rated his pain a nine out of ten.  The Veteran reported intermittent flare-ups that caused elevated pain and limited mobility.  He stated that the symptoms usually lasted three to four days before returning to baseline.  The Veteran reported that the aggravating factors and functional loss included difficulty with prolonged sitting, standing, walking, lifting more than 25lbs, carrying more than 40lbs, and bending over.  He noted that his associated symptoms included constant paresthesia of his feet, rare radicular pain, stiffness, spasms, and sleep disturbance.  The Veteran reported that he had no incapacitating episodes over the previous 12 months that required physician prescribed bed rest.

Range of motion results were forward flexion to 30 degrees, extension to 30 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 30 degrees.  The examiner noted that the Veteran's range of motion was abnormal or outside the normal range but that it did not contribute to functional loss.  The examiner noted that the Veteran exhibited pain during flexion, extension, right and left lateral flexion, and right and left lateral rotation.  There was no evidence of pain with weight bearing but there was objective evidence of localized tenderness or pain on palpation of the joints that included mild to moderate tenderness over the lumbar spine and left paraspinal area.  The examiner noted that the Veteran guards when touched and was not able to perform repetitive-use testing because of severe pain that limited his functional ability.  The examiner reported that the Veteran had muscle spasm, localized tenderness, and guarding that did not result in an abnormal gait or abnormal spinal contour.  

Muscle strength testing was four out of five for the Veteran's right and left hip flexion, knee extension, ankle plantar flexion, and great toe extension.  Ankle dorsiflexion was four out of five on the right but three out of five on the left.  The reflex examination was normal but the sensory examination resulted in decreased sensation to light touch in the Veteran's foot/toes.  Straight leg raising was positive.  The examiner noted that the Veteran had radiculopathy.  The Veteran had no constant pain or numbness in either lower extremity but had intermittent pain and paresthesias and/or dysesthesias in his right and left lower extremities.  The examiner indicated that L4, L5, S1, S2, and S3 nerve roots were involved and were mildly affected.  The Veteran had no ankylosis of the spine, no other neurologic abnormalities, and did not have IVDS.  There was not functional impairment of such an extreme that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that the Veteran had a stiffened gait and was very slow to rise from a seated position.

The Veteran had no scars related to his thoracolumbar condition.  Imaging studies were performed and arthritis was documented.  The Veteran had no thoracic vertebral fracture with loss of 50 percent or more of height.  X-rays taken in May 2015 revealed decreased disc height to some extent at L3-4, L4-5, and more pronounced at L5-S1.  The results were negative for acute or displaced fracture.  Anterior osteophytes and some scattered facet DJD with no clear pars defects.  

The examiner reported that the Veteran's thoracolumbar condition would impact his ability to work and that he worked seasonally at a local apparel company but had difficulty at times standing and walking all day.  

The Veteran was also diagnosed with bilateral lower extremity radiculopathy.  He had no trophic changes, but his gait was abnormal as a result of his back.  The examiner noted that the Veteran had mild incomplete paralysis of the sciatic nerve on the right and left but that his external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, posterior tibial nerve, anterior crural nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve on the thigh, and ilio-inguinal nerve were all normal.  The Veteran used no assistive devices as a normal mode of locomotion.  

In an October 2015 VA treatment report, the Veteran was diagnosed with chronic back pain.  The Veteran complained of lower back pain on his central and left side.  The examiner noted that the Veteran's flexion was from his fingers to his mid-shin, his extension was to 10 degrees, his right side-bend was 30 degrees, his left side-bend was 20 degrees, and right and left rotation were to 60 degrees.  The assessment of the Veteran was chronic low back pain with radicular features.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 40 percent rating for a low back condition, to include DJD, is appropriate from June 25, 2015.  38 C.F.R. § 4.7 (2015).

Based on the evidence of record, at no point after June 25, 2015 did the Veteran qualify for a higher 50 percent rating.  The assigned 40 percent is the maximum available based solely on limitation of motion.  The Veteran did not have unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5242 (2015).  Thus, the criteria for a higher rating of 50 percent have not been met.  Id.

Additionally, the Veteran does not qualify for a 60 percent rating for IVDS.  He does not have incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2015).

Therefore, the Board finds that the Veteran's back condition, to include DJD, more nearly approximates the criteria for a 40 percent disability rating from June 25, 2015.  38 C.F.R. §4.71a, DC 5242 (2015).  The assignment of a 40 percent rating is based on forward flexion of the thoracolumbar spine 30 degrees or less.

The Board has not overlooked the Veteran's statements with regard to the severity of his back condition.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person such as the Veteran is competent to discern the current nature, extent, and severity of his back condition, in the absence of specialized medical training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the October 2011 and June 2015 C&P examination reports have been accorded greater probative weight and weighs heavily against the Veteran's lay statements of severity.

Bilateral Lower Extremity Radiculopathy

The Veteran's bilateral lower extremity radiculopathy is rated pursuant to 38 C.F.R. § 4.124a, DC 8520, which contemplates paralysis of the sciatic nerve.  

Under DC 8520, the minimum 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  The maximum 80 percent rating is warranted for complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rare) lost.  Id.

As noted above, in a June 2015 VA examination report, the Veteran noted that his associated symptoms included constant paresthesia of his feet, rare radicular pain, stiffness, spasms, and sleep disturbance.  Upon examination, muscle strength testing was four out of five for the Veteran's right and left hip flexion, knee extension, ankle plantar flexion, and great toe extension.  Ankle dorsiflexion was four out of five on the right but three out of five on the left.  The reflex examination was normal but the sensory examination resulted in decreased sensation to light touch in the Veteran's foot/toes.  Straight leg raising was positive.  The examiner noted that the Veteran had radiculopathy in his lower extremities.  The Veteran had no constant pain or numbness in either lower extremity but had intermittent pain and paresthesias and/or dysesthesias in his right and left lower extremities.  The examiner indicated that L4, L5, S1, S2, and S3 nerve roots were involved and were mildly affected.  The Veteran had no other neurologic abnormalities and did not have IVDS.

The Veteran was also diagnosed with bilateral lower extremity radiculopathy.  He had no trophic changes but his gait was abnormal as a result of his back.  The examiner noted that the Veteran had mild incomplete paralysis of the sciatic nerve on the right and left but that his external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, posterior tibial nerve, anterior crural nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve on the thigh, and ilio-inguinal nerve were all normal.  The Veteran used no assistive devices as a normal mode of locomotion.

The probative medical evidence indicates that disability ratings in excess of 10 percent for right and left lower extremity radiculopathy are not warranted.  38 C.F.R. § 4.124a, DC 8520 (2015).  At no time has the Veteran had moderate incomplete paralysis.  Rather, the disability has been described as mild, and the corresponding symptoms reflect this degree of severity.  Thus, the criteria for ratings in excess of 10 percent have not been met.  Id.

The Board has not overlooked the Veteran's statements with regard to the severity of his bilateral lower extremity radiculopathy.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person such as the Veteran is competent to discern the current nature, extent, and severity of his bilateral lower extremity radiculopathy, in the absence of specialized medical training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  Rather, the appeal as to higher initial ratings for radiculopathy must be denied.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are fully adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected back condition and bilateral lower extremity radiculopathy.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's low back and bilateral lower extremity radiculopathy symptoms with the schedular criteria, the Board finds that his symptoms of pain are congruent with the disability picture represented by the 20 percent rating, prior to June 25, 2015, and the 40 percent rating thereafter, for his back condition, and the 10 percent ratings, from June 25, 2015, for his bilateral lower extremity radiculopathy.  See 38 C.F.R. §§ 4.71a, 4.124a, DCs 5242, 8520 (2015).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from a back condition, to include DJD, and bilateral lower extremity radiculopathy, with the pertinent schedular criteria does not show that his service-connected back condition and bilateral lower extremity radiculopathy present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's back condition, to include DJD, and his bilateral lower extremity radiculopathy.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Analysis

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran is employed seasonally and has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.






ORDER

A disability rating in excess of 20 percent, prior to June 25, 2015, for the service-connected back condition, is denied.

A disability rating in excess of 40 percent, from June 25, 2015, for the service-connected back condition, is denied.

An initial disability rating in excess of 10 percent for right lower extremity radiculopathy is denied.

An initial disability rating in excess of 10 percent for left lower extremity radiculopathy is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


